Citation Nr: 1022248	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  02-04 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss on a schedular basis.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss on an extraschedular basis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1967 to April 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2001 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In October 2003, the Board determined that a referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for an extraschedular rating 
was warranted, and remanded the claim to the RO for 
additional development.  

As part of the development, the RO referred the case to the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating for the Veteran's 
service-connected bilateral hearing loss, and in August 2005 
the Director found that an extraschedular rating was not 
warranted.   

In a decision in June 2006, the Board denied the claim for a 
compensable rating for bilateral hearing loss on a schedular 
basis and on an extraschedular basis.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In an Order in June 2008, the Court granted a Joint Motion 
for an Order Remanding the Board Decision on Appeal of the 
parties (the VA Secretary and the Veteran), vacated the 
Board's June 2006 decision, and remanded the case back to the 
Board pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Motion.  

In February 2009, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by auditory acuity 
level I in the right ear and auditory acuity level IV in the 
left ear in June 2001; auditory acuity level III in both ears 
in December 2003; and auditory acuity level II in both ears 
in November 2009; there was no demonstration of exceptional 
patterns of hearing impairment.  

2.  The current schedular rating criteria reasonably describe 
the Veteran's bilateral hearing loss disability level and 
symptomatology, and as the manifestations of the Veteran's 
hearing loss is wholly encompassed by the schedular criteria, 
its application is not impractical.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss on a schedular basis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.85, 4.86, Diagnostic Code 6100 (2009).  

2.  The criteria for a compensable rating for bilateral 
hearing loss on an extraschedular basis, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 
(2009); Thun v. Peake, 22 Vet. App. 111 (2008).   

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in November 2003, March 2006, April 2006, and March 
2009.  The Veteran was notified of the type of evidence 
needed to substantiate the claim for a higher rating for his 
bilateral hearing loss, namely, evidence to show that the 
disability was worse and the effect the disability had on 
employment.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, 
namely, a worsening or increase in severity of the disability 
and the effect that worsening has on employment).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice the claim was readjudicated, as evidenced by the 
supplemental statements of the case, dated in October 2005 
and in March 2010.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) 
and (c).  The Veteran has not identified any available 
evidence for consideration in his appeal.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in June 2001, 
December 2003, and November 2009.  There is no evidence in 
the record dated subsequent to the VA examinations that shows 
a material change in the condition to warrant a 
reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Schedular Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran's bilateral hearing loss is currently rated as 
noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The record shows that the Veteran underwent three VA 
examinations.  At the time of a June 2001 VA examination, 
audiometric testing revealed the following pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
of 15, 30, 75, and 95, for an average of 54 in the right ear; 
and of 20, 55, 85, and 95, for an average of 64 in the left 
ear.  Speech recognition scores per Maryland CNC were 92 
percent in the right ear and 80 percent in the right ear.  
These VA audiometric findings reflect level I auditory acuity 
in the right ear and level IV auditory acuity in the left 
ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a zero percent, or 
noncompensable, rating under Table VII, Diagnostic Code 6100.  

At the time of a December 2003 VA examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 40, 85, 
and 100, for an average of 61 in the right ear; and of 20, 
60, 95, and 100, for an average of 69 in the left ear.  
Speech recognition scores per Maryland CNC were 84 percent in 
each ear.  These VA audiometric findings reflect level III 
auditory acuity in the right ear and level III auditory 
acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These 
numeric designations in combination correspond to a zero 
percent, or noncompensable, rating under Table VII, 
Diagnostic Code 6100.  

At the time of a November 2009 VA examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz of 20, 45, 85, 
and 100, for an average of 63 in the right ear; and of 25, 
65, 95, and 100, for an average of 71 in the left ear.  
Speech recognition scores per Maryland CNC were 92 percent in 
each.  These VA audiometric findings reflect level II 
auditory acuity in the right ear and level II auditory acuity 
in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a zero percent, or 
noncompensable, rating under Table VII, Diagnostic Code 6100.  

There are no other audiograms - VA or private - to indicate 
that the Veteran's auditory acuity levels were different than 
those reflected on the VA examination reports.  

Further, the record does not demonstrate an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86 in 
either ear, that is, puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz of 55 decibels or more, or puretone threshold 
of 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

In May 2010, the Veteran's representative argued that the 
Veteran's hearing loss more nearly approximated the criteria 
under the exceptional patterns of hearing impairment.  
Indeed, the left ear hearing loss in November 2009 was shown 
to have a pattern that approached the standards for 
exceptional.  Nevertheless, the puretone thresholds of the 
left ear at that time did not meet or exceed the specific 
criteria required for there to be an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86.  

The Board has given consideration of whether separate ratings 
may be assigned for separate periods of time based on the 
facts found ("staged ratings"), particularly here where the 
higher rating claim was filed in March 2001 and has been 
pending for a lengthy period of time.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007) (staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).  The 
Board concludes that the evidence shows that the Veteran's 
bilateral hearing loss disability is appropriately rated as 
noncompensable for the entire period considered in this 
appeal.  In arriving at the determination herein, the Board 
has considered all the evidence consistent with the Court's 
decision in Hart.

The Board concludes that there have been no clinical findings 
to show that the Veteran's bilateral hearing loss meets the 
schedular criteria for a compensable rating.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  



Extraschedular Rating 

Ordinarily, VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4) will apply unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

While a higher rating under the pertinent schedular criteria 
of Diagnostic Code 6100 is not available for the Veteran's 
bilateral hearing loss, as discussed above, the record in 
this case does contain evidence that the bilateral hearing 
loss disability of the Veteran, who is a former policeman and 
a retired U.S. deputy marshal, was the stated reason that he 
was denied employment as a court security officer in December 
2000.  The letter of denial from the U.S. Marshal Service is 
the sole item of evidence submitted by the Veteran to 
demonstrate the impact of his service-connected hearing loss 
on employment.  

The Board in its October 2003 decision, based on an 
interpretation of the law as then in effect, found that this 
evidence was sufficient to establish a marked interference 
with employment, rendering impractical impractical the 
application of the regular schedular standards.    

However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board could not make a determination as to an extraschedular 
evaluation in the first instance.  Thus, the case was 
referred to VA's Director of Compensation and Pension Service 
for consideration of an extraschedular rating for the 
Veteran's bilateral hearing loss disability.  The Director 
determined in August 2005 that an extraschedular evaluation 
for the hearing loss was not warranted.  

As the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
have been completed, namely, referral of the case to VA's 
Director of Compensation and Pension Service for 
consideration of extraschedular evaluation in the first 
instance, the case has been returned to the Board for its 
review.  

Subsequent to the Board's last consideration of the claim, 
and regardless of the Board's prior determination in October 
2003, the Court provided clear guidance for determining 
whether a veteran is entitled to have his case referred for 
an extraschedular rating. Thun v. Peake, 22 Vet. App. 111, 
115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).  

The Court provided a sequential three-step analysis.  Step 
one, determine whether the schedular rating adequately 
contemplates a claimant's disability picture.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, then on step two, determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  

If the Veteran's disability picture meets the second step, 
then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether an extraschedular 
rating is warranted.

With respect to the first step of Thun, the Board finds that 
the evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected bilateral hearing loss is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

The rating criteria reasonably describe the Veteran's 
disability level and symptomatology, which is loss of hearing 
acuity, measured by audiometric testing, and speech 
discrimination ability.  The Veteran's disability is 
manifested by difficulty hearing.  This symptom is 
contemplated by the rating schedule, which is based on the 
ability to understand spoken words and on hearing acuity at 
various decibel levels as shown by objective testing.  Thus, 
the rating schedule adequately contemplates the Veteran's 
disability.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the rating 
schedule.  

In support of his claim for an extraschedular rating, the 
Veteran submitted evidence that he was denied a job solely on 
the basis of his hearing impairment.  It is undisputed that a 
service-connected disability can have an adverse effect on 
employment, but the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairment in earning capacity 
resulting from a service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Furthermore, the decibel loss and speech discrimination 
ranges designated for each level of hearing impairment in 
Tables VI and VIA were chosen in relation to clinical 
findings of the impairment experienced by veterans with 
certain degrees and types of hearing disability.  In support 
of this, the Board looks to the regulatory history of 38 
C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing 
loss were last revised, effective June 10, 1999.  See 64 Fed. 
Reg. 25206 (May 11, 1999).  In the revision process, VA 
sought the assistance of the Veteran's Health Administration 
(VHA) in developing criteria that contemplated situations in 
which a veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these veterans experienced or that 
was otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  

VHA had found through clinical studies of veterans with 
hearing loss that when certain patterns of impairment are 
present, a speech discrimination test conducted in a quiet 
room with amplification of the sounds did not always reflect 
the extent of impairment experienced in the ordinary 
environment.  The decibel threshold requirements for 
application of Table VIA were based on the findings and 
recommendations of VHA.  The intended effect of the revision 
was to fairly and accurately assess the hearing disabilities 
of veterans as reflected in a real life industrial setting.  
59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due 
to hearing loss, that is,  compounded by background or 
environmental noise is a disability picture that is 
considered in the current schedular rating criteria.

Therefore, the Veteran's difficulty in hearing is a factor 
contemplated in the regulations and rating criteria as 
defined.  The Veteran was denied a job in December 2000 
evidently on the basis of failing to achieve a certain 
hearing acuity level, but the hearing thresholds for 
obtaining that particular job or the Veteran's own audiology 
test results for the job are not known.  The simple fact that 
the Veteran's hearing disability, as tested at VA under 
controlled circumstances and pursuant to standardized 
procedures, does not satisfy the numerical criteria for a 
compensable rating under VA criteria, to include the criteria 
specifically designed for the type of real-world impairment 
experienced by the Veteran, does not place his symptomatology 
outside of that contemplated by the rating schedule or make 
application of the rating schedule impracticable in this 
case.  

The Veteran's complaints of hearing difficulty, which is at 
the root of his disability, have been considered under the 
numerical criteria set forth in the rating schedule.  And 
such consideration has included contemplation of whether his 
hearing impairment demonstrates an exceptional pattern, which 
it does not.  Thus, the schedular rating criteria adequately 
contemplate his symptomatology.



As the threshold factor for extraschedular consideration has 
not been met, the Board consequently need not reach the 
second step as to whether the exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as a "governing norm" (e.g., marked interference 
with employment and frequent periods of hospitalization).  As 
such, referral for extraschedular consideration is not 
warranted (see also VAOPGCPREC 6-96), and further inquiry 
into extraschedular consideration is moot.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In light of current caselaw, which serves to provide specific 
guidance on how to determine whether a matter requires 
referral for extraschedular consideration, the Board finds 
that the manifestations of the Veteran's hearing loss and 
associated impairment (failure to meet hearing loss standards 
for a job as a court security officer), are wholly 
encompassed by the schedular criteria, and those criteria are 
not shown to be inadequate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Accordingly, the Board determines that an extraschedular 
rating for the Veteran's bilateral hearing loss is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2009).


ORDER

A compensable rating for bilateral hearing loss on a 
schedular basis is denied.  

A compensable rating for bilateral hearing loss on an 
extraschedular basis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


